Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

           The closest prior art of record is US Pub. 2010/0287440 – Related to encoding and, more particularly, to methods and devices for encoding data using an innovative parity-check matrix structure and US Pub. 2017/0117291 – related to multilayer or Three Dimensional Integrated Memory Circuit (3D-Memory) devices and fabrication methods. However, the prior art of record does not teach or suggest at least “wherein the word line decoder circuit is capable of applying a low voltage or a high voltage to coupled word line terminals, and wherein the word lines are parallel to the bit lines; and a source line decoder circuit coupled to the source line terminals of the non-volatile memory cells through source lines, wherein the source line decoder circuit is capable of applying a low voltage or a high voltage to coupled source line terminals, and wherein the source lines are perpendicular to the bit lines and the word lines;” as recited in claim 18 and “a word line decoder circuit coupled to the word line terminals of the non-volatile memory cells through word lines, wherein the word lines are parallel to the bit lines, and wherein the word line decoder circuit is capable of applying a low voltage through a low voltage transistor or a high voltage through a high voltage transistor to coupled word line terminals, the word line decoder circuit comprising an isolation transistor coupled to each word line to isolate the high voltage transistor from the low voltage transistor;” as recited in claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182